Opinión concurrente emitida por el
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.
Esta opinión se apuntala esencialmente en dos (2) postulados. El primero, que “el juez como justicia animada que es, o que debiera serlo, manifiesta en la sentencia el fruto de la labor jurídica de los que intervinieron en la cuestión, lo dicho adquiere una trascendencia que excede el marco del expediente para interesar a toda la comunidad”, y el segundo, que “[l]a justicia distributiva, aquella que establece las relaciones del todo con las partes, la que regula el reparto de cargas y de honores según los méritos de cada uno, nos lleva a pensar. . . cuánto hay de injusto en esos reconocimientos burocráticos que premian por igual [más de 6] años de trabajo honrado y fecundo que a igual cantidad de tiempo dedicado a la negligencia y al fraude”. J.E. Leonetti, El llamado “mundo jurídico” y la realidad, 1984-A Rev. Jur. Arg. La Ley 364, 366 (1984).
*804I.

Antecedentes

Emilio Medina Bernard cuestiona el dictamen del Tribunal Superior, Sala de San Juan (Hon. Ángel R. Hermida, Juez), mediante el cual se niega a revisar un decreto de la Junta de Apelaciones del Sistema de Personal (J.A.S.A.E). Ésta resolvió que carecía de jurisdicción para entender en su apelación contra la decisión de la Administración de Corrección que se negó a darle un diferencial en sueldo por el tiempo en que actuó interinamente como Oficial Examinador a cargo del Programa de Procedimien-tos Disciplinarios. J.A.S.A.E se fundó en que Medina Bernard, al momento de apelar, no ostentaba el status de empleado público, pues se había retirado. Además, que una vez “establecido en autos la improcedencia de la concesión de un diferencial por interinato [por no cumplir con el requisito de abogado licenciado por el Tribunal Supremo], la alternativa de un diferencial en sueldo por condiciones extraordinarias de trabajo constituya] una decisión administrativa de eminente carácter discrecional, que no fue solicitada en tiempo y forma ante la autoridad nominadora de la agencia apelada. Por lo expuesto, y en ausencia de una alegación sobre discrimen o abuso de discreción, tal alternativa no e[ra] susceptible de evaluación ante es[e] foro”. (Énfasis suplido.) Apéndice, pág. 8.
La sentencia de este Tribunal resuelve correctamente que J.A.S.A.E incidió al concluir que no tenía jurisdicción. Medina Bernard fue un empleado que estuvo dentro del sistema y alega que se le han negado derechos adquiridos y reclamados mientras pertenecía al mismo. Negarle dicho derecho contravendría el espíritu de protección que dicha legislación fomenta. Delgado v. D.S.C.A., 114 D.P.R. 177 (1983).
II.

Naturaleza del reclamo; sus alegaciones

Del escrito de apelación ante J.A.S.A.E surge que Medina Bernard ocupaba un puesto de Técnico Legal en la Administración *805de Corrección. Desde julio de 1977 hasta noviembre de 1983 fue utilizado por la agencia como Oficial Examinador y Director del Programa de Instrumentación de Reglamentación Uniforme de Procedimientos Disciplinarios para las Instituciones Penales de Puerto Rico. Ese puesto debía ser ocupado por un abogado licenciado. En el tiempo que desempeñó el cargo realizó eficientemente las labores de varios abogados cuyos puestos quedaron vacantes. Según alegó, desde 1983 solicitó un diferencial de sueldo por razón de las funciones que realizaba, el cual le fue aprobado y comunicado por la entonces Administradora de Co-rrección, Leda. Zulma Rosario. Como nunca se le pagó, volvió a gestionarlo y, al negársele, apeló a J.A.S.A.E
Ante estas alegaciones, es improcedente la desestimación de su apelación sin concederle una vista. Medina Bernard nunca ha tenido la oportunidad de presentar su reclamación la cual, de su faz, es meritoria.
La Ley de Retribución Uniforme —Ley Núm. 89 de 12 de juño de 1979 (3 L.P.R.A. sec. 760 et seq.)— establece como política pública que los empleados del servicio público reciban “un tratamiento equitativo y justo en la fijación de sueldos y demás formas de retribución”. (Énfasis suplido.) 3 L.ER.A. sec. 760a. Visualiza la creación de mecanismos que propendan y faciliten el reclutamiento y retención de personal mediante la concesión de incentivos adicionales. Exposición de Motivos, Ley Núm. 89 de 12 de julio de 1979, Leyes de Puerto Rico, pág. 224; Ortiz Ortiz v. Depto. de Hacienda, 120 D.P.R. 216 (1987). El Art. 7 de la Ley Núm. 89, supra, 3 L.P.R.A. sec. 760f, autoriza dos (2) tipos de diferenciales. El primero, cuando el empleado ha desempeñado interinamente todas las funciones normales de un puesto de clasificación superior al que ocupa en propiedad por un período que exceda tres (3) meses. Fara éste es necesario una designación oficial, y que el empleado reúna los requisitos mínimos fijados en el puesto. 3 L.P.R.A. sec. 760f(l); Reglamento de Retribución Uniforme, Núm. 3109, Oficina Central de Administración de Fersonal, 9 de junio de 1984, Sec. 4.8(11). En vista de que Medina *806Bernard no tenía licencia para ejercer la abogacía, no hay duda de que no podía ser acreedor al mismo bajo esta primera modalidad.
Ahora bien, ello no enerva su reclamo. Según lo indicado, el estatuto provee un segundo tipo de diferencial “cuando la ubica-ción geográfica del puesto, las condiciones extraordinarias de trabajo, los conocimientos especiales requeridos o la dificultad extraordinaria para el reclutamiento y retención de personal en determinados puestos justifique el uso de incentivos adicionales al sueldo ordinario”. (Énfasis suplido.) 3 L.P.R.A. sec. 760f(l). Véase Reglamento de Retribución Uniforme, supra.
Bajo este tipo de diferencial, la ausencia de licencia para el ejercicio de la abogacía no es impedimento. Superado ese obs-táculo, ante su alegación de que el diferencial le fue autorizado por la Directora, licenciada Rosario, procede que le brindemos una oportunidad para sostener su versión en J.A.S.A.E con la prueba pertinente. Fara ello no sería óbice que originalmente reclamara el diferencial por interinato y no por condiciones extraordinarias de trabajo. Después de todo, la justicia no depende de las etiquetas. Lo verdaderamente determinante es la sustancia, no la invocación errónea del remedio. Regla 70 de Erocedimiento Civil, 32 L.P.R.A. Ap. III; Correa Negrón v. Pueblo, 104 D.P.R. 286, 293 (1975).
1 — I HH j.

Inaplicabilidad de la defensa de incuria; término prescnptivo

Reiteradamente hemos resuelto que la doctrina de incuria no aplica a las acciones civiles ordinarias con término señalado en la ley. Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610 (1990); J.R.T v. P.R. Telephone Co., Inc., 107 D.P.R. 76 (1978); Saavedra v. Central Coloso, Inc., 85 D.P.R. 421, 423 (1962); Junta Rel. del Trabajo v. Long Const. Co., 73 D.P.R. 252, 253 (1952), revocada por otros motivos en J.R.T v. P.R. Telephone Co., Inc., supra; F. Rodríguez Hnos. & Co. v. Ahoy, 66 D.P.R. 525, 540 (1946).
En Aponte v. Srio. de Hacienda, E.L.A., supra, decidimos, además, que las reclamaciones de salarios de los empleados *807gubernamentales tienen un plazo trienal para su ejercicio. Arri-bamos a esa conclusión en virtud del Art. 1867 del Código Civil, 31 L.ER.A. see. 5297,C1) en vista de que los empleados gubernamen-tales están excluidos de la Ley de Salario Mínimo de Puerto Rico y no existe término prescriptivo alguno por otra legislación especial.
Con apoyo en Diez-Picazo, allí señalamos que aunque el inciso tercero del Art. 1867 del Código Civil, supra, sólo incluye literalmente a los menestrales, criados y jornaleros, “la prescrip-ción trienal afecta todos los créditos, derivados de un contrato de trabajo o de servicios, como precio o remuneración de los servicios o del trabajo prestado”. L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1984, pág. 208. El trabajador puede reclamar no “sólo respecto del salario en sentido estricto, sino también respecto de todas las demás prestaciones de carácter laboral”. Diez-Picazo, op. cit., pág. 209. Bajo esta óptica, por analogía conceptual, es evidente que el término prescriptivo de tres (3) años es de aplicación en la reclamación de un diferencial de sueldo no pagado.
Un simple cómputo aritmético es suficiente para concluir que la reclamación de Medina Bernard no está prescrita. El citado Art. 1867 del Código Civil establece que el tiempo para la prescripción de las reclamaciones de salarios se contará desde que se dejen de prestar los respectivos servicios. Aponte v. Srio. de Hacienda, E.L.A., supra, pág. 622. Medina Bernard cesó *808sus funciones en la Administración de Corrección el 15 de noviembre de 1983. Desde antes había reclamado el diferencial. Debido a la lentitud en los trámites internos de la agencia, no es hasta el 2 de julio de 1986 que finalmente se le niega. Diligente-mente, quince (15) días después —el 17 de julio de 1986— apeló a J.A.S.A.B Esta cronología refleja que sólo transcurrieron dos (2) años y siete (7) meses entre la fecha de retiro y la apelación a J.A.S.A.E
r — H <1

Discreción en la concesión del diferencial; sus limites

La decisión de J.A.S.A.E consigna que la concesión del diferencial está sujeto a la discreción de la agencia. Al examinar este extremo hemos de enfatizar que Medina Bernard alegó afirmativamente que la anterior Administración de Corrección accedió a su reclamo. Ello sería suficiente para disponer la cuestión. Ahora bien, los asertos sobre el ejercicio de la discreción administrativa requieren que expongamos, en apretada síntesis, ciertos principios rectores sobre el particular.
Debemos recordar que la discreción tiene sus límites. Es obvio que la agencia no podía negarse a conceder el diferencial en forma arbitraria y en abuso de su facultad discrecional, si en definitiva Medina Bernard ocupó por seis (6) años un puesto de jerarquía superior, desempeñándose en la dirección de un programa con gran eficiencia y productividad. “Cuando la acción no está condi-cionada por normas legales expresas, entramos al campo de la discreción. Así, surge el acto discrecional por ausencia o insufi-ciencia de la ley o porque el precepto normativo legal autoriza el ejercicio de tal discreción.” R. Negrón Soto, Discreción Judicial y Discreción Administrativa, Año 4 (Núm. 2) Boletín Judicial 29 (1982).
Aceptamos que de ordinario la discreción administrativa es amplia y debe ser respetada por los tribunales. Sin embargo, ello no significa una abdicación en la misión de impartir justicia y, en casos apropiados, corregir cualesquiera abusos o excesos. Pueblo *809v. Sánchez González, 90 D.P.R. 197, 200 (1964); Rodríguez v. Srio. de Obras Públicas, 86 D.P.R. 258, 265 (1962); Debién v. Junta de Contabilidad, 76 D.P.R. 96, 105 (1954); B. Schwartz, Administrative Law, 2da ed., Boston, Ed. Little, Brown and Company, 1984, Secs. 10.14-10.16. Fara merecer deferencia, la discreción administrativa debe ejercerse razonablemente y en conformidad con los objetivos del estatuto.
Sobre el particular, el Frofesor Jaffe nos brinda una de las mejores orientaciones:
La discreción, tal como hemos definido el concepto, es el poder del administrador de escoger entre dos o más situaciones legales válidas. Cualquier solución se presume válida si es en el ejercicio de un poder conferido y su ejercicio es motivado por consideraciones relevantes al propósito del estatuto (o por lo menos si no es excluido por el mismo). Pero, ¿por qué sólo se presume? ¿No es tal ejercicio de poder, por definición, válido? No necesariamente. Los tribunales han desarrollado maneras de controlar el ejercicio de la discreción. Quizás son todos, en un sentido amplio, variantes del concepto de “abuso de discreción”. Expuesto laxamente, un abuso de discreción es el ejercicio de la misma donde a una consideración relevante se le ha dado un peso exagerado e “irrazonable” a costa de otras. La letra de la ley se observa; el espíritu ha sido violado. La discreción implica un “balance”; cuando el resultado es excéntrico, o no ha habido un balance o quizás un motivo escondido ha estado labo-rando. (Traducción nuestra y énfasis suplido.) L. Jaffe, Judicial Control of Administrative Action, Boston, Ed. Little, Brown and Company, 1965, pág. 586.
Bajo este prisma, ciertamente debemos reconocer que la facultad discrecional para conceder un diferencial por “condicio-nes extraordinarias de trabajo”, debe ejercitarse en armonía con el propósito legislativo básico encarnado en el Art. 7 de la Ley de Retribución Uniforme, 3 L.P.R.A. sec. 760f, a saber, conceder un tratamiento equitativo y justo en la fijación de sueldos y demás formas de retribución. For tal razón, su determinación tampoco puede confligir con el principio de mérito de la Ley de Personal del Servicio Público, 3 L.ER.A. sees. 1301-1431, que tiene entre sus objetivos “[ljograr que la administración pública se rija por criterios de la mayor uniformidad, equidad y Justicia”. (Enfasis *810suplido.) 3 L.P.R.A. sec. 1312(1). Véase Ortiz Ortiz v. Depto. de Hacienda, supra.
En resumen, el peticionario Medina Bernard nos presenta, inicialmente, una situación meritoria y de peso suficiente susceptible de considerarse de acuerdo con el concepto de condiciones extraordinarias de trabajo. Si aspiramos a lograr cumplida justi-cia, la evaluación en sus méritos de sus alegaciones y la determi-nación de si la Administración de Corrección abusó de discreción al denegar el diferencial es un imperativo decisorio.(2)
Coincidimos, pues, con la revocación de la sentencia del Tribunal Superior, Sala de San Juan, y con las instrucciones de devolver el caso nuevamente a la jurisdicción de J.A.S.A.E para que lo considere en sus méritos.

(1) “Por el transcurso de tres años prescriben las acciones para el cumplimiento de las obligaciones siguientes:
“1. La de pagar a los jueces, abogados, registradores, notarios, peritos, agentes y curiales, sus honorarios y derechos, y los gastos y desembolsos que hubiesen realizado en el desempeño de sus cargos u oficios en los asuntos a que las obligaciones se refieran.
“2. La de satisfacer a los farmacéuticos las medicinas que suministraron; a los profesores y maestros sus honorarios y estipendios por la enseñanza que dieron, o por el ejercicio de su profesión, arte u oficio.
“3. La de pagar a los menestrales, criados y jornaleros el importe de sus servicios, y de los suministros o desembolsos que hubiesen hecho, concernientes a los mismos.
“4. La de abonar a los posaderos la comida y habitación, y a los mercaderes el precio de los géneros vendidos a otros que no lo sean, o que siéndolo se dediquen a distinto tráfico.
“El tiempo para la prescripción de las acciones a que se refieren los tres párrafos anteriores se contará desde que dejaron de prestarse los respectivos servicios.” (Énfasis suplido.) 31 L.ER.A. see. 5297.


(2) Aun cuando el Reglamento de Retribución Uniforme Núm. 3109 de la Oficina Central de Administración de Personal de 9 de junio de 1984, establece como norma “general” que los diferenciales de sueldo tendrán carácter prospectivo, la ley no prohíbe su concesión retroactiva. Ello sería sólo uno de los múltiples factores pertinentes a ponderar en la determinación sobre su procedencia.
En el caso de O’Farrill v. OCAP, Q-82-145, J.A.S.A.P. el 13 de abril de 1983 resolvió que la norma de OCAP de no aprobar automáticamente diferenciales de sueldo que tengan impacto retroactivo era “arbitraria, irrazonable y perjudicial a los mejores intereses de los empleados públicos, ello, a la luz del principio de mérito”.